Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2011/0310219) teaches the detection of target objects by a master camera including position information, size, direction, and speed information, and controlling a slave PTZ camera's capturing position and zoom to capture the targets based on the determined location of the target objects as obtained by the master camera. However, in such art, the objects and their position information, size, direction, and speed information are obtained from an omnidirectional image rather than a panoramic video. Thus, it does not disclose detecting target objects in a panoramic video frame acquired by a panoramic camera. Such prior art also does not disclose calculating position information for capturing the object with the PTZ camera based on the position information, size, direction and speed information and a preset period of adjustment for the PTZ camera. Further it does not disclose determining the PTZ camera position information based on pre-established position correspondences between the PTZ camera and the master camera.
Specifically, none of the cited prior art discloses:
…
detecting target objects in a current panoramic video frame acquired by a panoramic camera…;
calculating position information for capturing of each of the target objects according to the first position information, moving directions and speed information of the target objects, and a preset period for position adjustment of a detail camera;
determining detail camera position information corresponding to each of the target objects according to the position information for capturing of the target object and pre-established position correspondences between the panoramic camera and the detail camera…

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-7, 9-11, and 25-34 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/LINDSAY J UHL/Examiner, Art Unit 2481